EXHIBIT 10.01

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made effective as of
the 26th day of February 2019 (the “Effective Date”) by and between FOREVER
GREEN NV, a Nevada limited liability company (“FG-NV”), FOREVER YOUNG
INVESTMENTS, L.L.C., a Nevada limited liability company (“FYI” along with FG-NV,
collectively, the “Seller”) and TERRA TECH CORP., a Nevada corporation
(“Purchaser”) with respect to the following facts and circumstances: (i) FG-NV
owns a 50% Percentage Interest in Medifarm I, LLC, a Nevada limited liability
company (“Medifarm I”) and a 15% Percentage Interest in Medifarm II, LLC, a
Nevada limited liability company (“Medifarm II”); and FYI owns a 50% Percentage
Interest (the “Medifarm RE Securities”)in Medifarm I Real Estate, LLC, a Nevada
limited liability company (“Medifarm RE”); (ii) the Seller’s ownership in
Medifarm I and Medifarm II shall be referred to as the “Subject Securities”);
(iii) Seller has agreed to sell to the Purchaser and Purchaser has agreed to
purchase all of Seller’s right, title, and interest in and to the Subject
Securities along with Seller’s ownership in Medifarm RE (Medifarm I and Medifarm
II and are collectively referred to as the “Operating Entities”); (iv) the
Subject Securities and Medifarm RE Securities are uncertificated; (v) this
Agreement is the Medifarm Entities Securities Purchase Agreements as set forth
in that certain Settlement Agreement and Release (the “Settlement Agreement”)
dated February 26, 2019 by several parties, including the Seller, Purchaser, the
Operating Entities and Medifarm RE; and (vi) the sale of the Subject Securities
and Medifarm RE Securities are each subject to the Operating Agreements of
Medifarm I dated August 12, 2014, Medifarm II dated August 12, 2014 and Medifarm
RE dated October 6, 2015 (collectively, the “Operating Agreements”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1. Sale. Seller hereby sells, assigns, transfers, and delivers to Purchaser, and
Purchaser hereby purchases from Seller, all of Seller's right, title, and
interest in and to the Subject Securities and Medifarm RE Securities under the
terms and subject to the conditions set forth in this Agreement. An express
condition to the Sale of the Subject Securities and Medifarm RE Securities is:
(i) that when the Seller executes and delivers this Agreement, it will also sign
(and notarize as required) and deliver for each of the Operating Entities, a
Notice of Transfer of Interest and Nevada Business Registration Form, copies of
which are attached hereto as Exhibit A (the “State of Nevada Transfer and Notice
Filings”) and incorporated by reference herein; (ii) execute such consents or
minutes as is required to satisfy the provisions of Section 11.3 of the
Operating Agreements (Permitted Transfers); and (iii) execute all documentation
required by the Operating Agreement of Medifarm RE with respect to certain
transactions and agreements by the members of Medifarm RE expected to take
effect simultaneously with the Effective Date, including, the approval and
consent to a disproportionate distribution that will be delivered to the Seller
on or before the Effective Date with a catch-up distribution to the Buyer equal
to the amount Seller receives (collectively, the “Pre-Effective Date
Distribution”. In addition to the State of Nevada Transfer and Notice Filings,
Seller agrees that it will timely and diligently execute and deliver all and all
further documentation that each Operating Entity or Purchaser is required to
executed by the Nevada Department of Taxation (“NV–DOT”) or the governmental
agencies having jurisdiction over the business operations for each of the
Operating Entities or Medifarm RE. Each party to this Agreement shall be fully
responsible for any and all taxes (income or otherwise) that may result from
this Agreement and the Purchase Price. The Company will report the terms of this
Agreement, to the extent required, and the payments hereunder for taxes and all
other purposes that may require the reporting of such transaction.

 



  -1-

   



 

2. Purchase Price. The purchase price to be paid by Purchaser to Seller for the
Subject Securities and Medifarm RE Securities (the “Purchase Price”) is SIX
MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS AND NO/100 CENTS ($6,250,000.00),
which shall be allocated as follows: (i) $5,650,000 for Seller’s Percentage
Interests in the Operating Entities; and; (ii) $600,000.00 for Seller’s
Percentage Interest in Medifarm RE, which amount shall be offset by the amount
of the Pre-Effective Date Distribution delivered by Medifarm RE to Seller. At
the Closing (defined below), the balance of the Purchase Price will be delivered
to the Seller. It is agreed and acknowledged by Seller and Purchaser that the
Settlement Agreement has additional obligations (financial or otherwise) and are
not part of or subject to the terms of this Agreement. To the extent this a
conflict between the Settlement Agreement and this Agreement regarding the
purchase of the Subject Securities or Medifarm RE Securities, this Agreement
shall control.

 

3. Closing. The closing for the sale of the Subject Securities and Medifarm RE
Securities (the "Closing") shall take place no later than two (2) business days
after the Operating Entities receives written approval from the NV-DOT approving
the transfer of the Subject Securities to the Purchaser. The Closing shall take
place at the offices of the Purchaser or such other place and at a time as the
parties mutually agree. Once the relevant terms and conditions outlined in this
Agreement are satisfied and the Purchase Price has been received by the Seller
and given the Subject Securities and Medifarm RE Securities are uncertificated,
the Subject Securities and Medifarm RE Securities shall each be deemed
transferred in full at the Closing and the Seller shall have no ownership rights
of any kind in each of the Operating Entities or Medifarm RE.

 

4. Administrative Matters and Ongoing Cooperation.

 

(a) Administrative Matters. Simultaneously with the Closing, Medifarm I and
Medifarm RE shall file with the Nevada Secretary of State an amendment to their
respective annual list to remove in full I. Heidi Loeb Hegerich as a Manager.

 

(b) Ongoing Cooperation. In addition to the Seller’s obligations with respect to
the sale of the Subject Securities and Medifarm RE Securities and obligation to
deliver fully executed State of Nevada Transfer and Notice Filings, Seller
agrees to cooperate with the Purchaser and each Operating Entity and Medifarm RE
in any manner regarding its business and related licensing matters, including,
without limitation any internal investigation, any administrative, regulatory,
or judicial proceeding or any dispute with a third party. In addition, Seller
understands and agrees that the cooperation of some or all of their agents may
include, but not be limited to, being available to the Purchaser, the Operating
Entity or Medifarm RE upon reasonable notice to perform such services as well as
to provide interviews and factual investigations; appearing at the request of
the Purchaser, Operating Entities or Medifarm RE to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Purchaser, each Operating Entity or Medifarm RE pertinent information and
turning over to the Purchaser, each Operating Entity or Medifarm RE all relevant
documents which are or may come into the Seller’s possession at all times and on
schedules that are mutually agreed upon.

 



  -2-

   



 

5. Representations and Warranties. Seller represents and warrants to Purchaser
that: (i) Seller owns the Subject Securities and Medifarm RE Securities
beneficially and of record, free and clear of all liens, charges, equities,
restrictions, and encumbrances (collectively, “Claims”), and Seller has all
requisite authority to sell, transfer, and deliver the Subject Securities and
Medifarm Securities RE to Purchaser, in accordance with this Agreement, free and
clear of all Claims; and (ii) the sale by Seller of the Subject Securities and
Medifarm RE Securities will not constitute a breach or violation of, or default
under, under any agreement or other instrument by which Seller is bound.

 

6. Miscellaneous. Capitalized terms used but not otherwise defined herein shall
have those meanings ascribed to them in the Operating Agreements. This Agreement
shall be interpreted and governed by the laws of the State of Nevada, without
regard to its principles of conflicts of laws, and the exclusive jurisdiction
for resolution of any dispute hereunder shall be binding arbitration proceedings
conducted in Clark County, Nevada by a one-member arbitration panel of the
American Arbitration Association in accordance with its rules and regulations.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one agreement. Delivery of this Agreement may be accomplished by facsimile or
electronic transmission of this Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
contained herein, and supersedes any prior written or oral agreements between
them with respect thereto, and there are no representations, agreements,
arrangements, or understandings, oral or written, between the parties hereto
relating to the subject matter contained herein which are not fully expressed
herein.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 



  -3-

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above.

 



SELLER:    

PURCHASER:

 

 

 

 

 

 

FOREVER GREEN NV,

a Nevada limited liability company

 

 

TERRA TECH CORP.,

a Nevada limited liability company

 

 

 

 

 

 

/s/ I. Heidi Loeb Hegerich     /s/ Derek Peterson  

I. Heidi Loeb Hegerich, Manager 

    Derek Peterson, President          

FOREVER YOUNG INVESTMENTS, L.L.C.,

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

/s/ I. Heidi Loeb Hegerich

 

 

 

 

I. Heidi Loeb Hegerich, Manager

 

 

 

 



  

OPERATING ENTITY CONSENTS

 

In accordance with the Operating Agreement for each Operating Entity and
Medifarm RE, the undersigned hereby consents to the transfer of the Subject
Securities and/or Medifarm RE Securities as provided for under this Agreement
and confirms that the provisions of Section 11.3 of the Operating Agreement for
each Operating Entity and/or Medifarm RE have been satisfied.

 



MEDIFARM I, LLC,     MEDIFARM I REAL ESTATE, LLC  

a Nevada limited liability company

 

 

a Nevada limited liability company

 

 

 

 

 

 

/s/ Derek Peterson     /s/ Derek Peterson  

Derek Peterson, Manager

    Derek Peterson, Manager  

 

 

 

 

 

MEDIFARM II, LLC,

a Nevada limited liability company

 

 

 

 

     

/s/ Derek Peterson

 

 

 

 

Derek Peterson, Manager

 

 

 

 



  

 

*****************

 

The undersigned hereby joins in the execution of this Agreement to consent to
and approve the provisions of Section 4(a) and with respect to the Pre-Effective
Date Distribution and offset right to the Purchase Price as set forth in Section
2 of this Agreement.

 



    /s/ I. Heidi Loeb Hegerich

I. HEIDI LOEB HEGERICH, Personally

     



 



  -4-

   



 

EXHIBIT A

 

STATE OF NEVADA TRANSFER AND NOTICE FILINGS FOR EACH OPERATING ENTITY

 

 

 



-5-



 